Citation Nr: 0703883	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer sitting at 
the RO in February 2004 and a video-conference hearing before 
the undersigned Veterans Law Judge in December 2006; 
transcripts of both hearings are associated with the claims 
file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include Korea, and there is no evidence that the veteran was 
otherwise exposed to herbicides.

3.   Exposure to herbicides, to include Agent Orange, is not 
demonstrated and may not be presumed. 

4.  Diabetes mellitus, type II, was not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may such be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2002, 
prior to the initial unfavorable AOJ decision issued in 
January 2003.  He was further advised of VA's duties to 
notify and assist in a March 2003 letter.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the October 2002 
and March 2003 letters advised the veteran of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, the letters informed him of the evidence 
necessary to substantiate his service connection claim, to 
include on a direct and presumptive basis.  Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2002 and March 
2003 letters advised him to notify VA of any additional 
information or evidence that he believed would support his 
claim, and if he had additional records he could send them to 
VA, thus effectively notifying him to send any additional 
relevant information.  Additionally, a March 2006 letter 
advised the veteran of the evidence necessary to establish a 
disability rating as well as an effective date for the 
disability now on appeal in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's incomplete 
service medical records, service personnel records, and 
private treatment records were reviewed by both the RO and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Pertinent to the veteran's 
incomplete service medical records, the Board notes that such 
were transferred to VA in May 1990.  They include the 
veteran's Immunization Record.  Additionally, the veteran 
submitted an October 1964 Physical Profile Record, which 
reflects a sprain of the left knee.  However, the veteran's 
remaining service medical records appear unavailable.  In 
this regard, the Board observes that a May 1980 document 
reflects that the veteran's original claims file could not be 
found and, as such, his file was rebuilt.  No additional 
service medical records have been found or identified.

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his diabetes 
mellitus, type II, is related to his military service.  
However, the Board finds that such examination is not 
necessary to decide the veteran's claim.  Without any 
evidence of in-service herbicide exposure or complaints, 
treatment, or diagnoses pertinent to diabetes mellitus, type 
II, noted in his incomplete service medical records, any 
current medical opinion linking such disease to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  As such, there is no 
competent basis upon which to conclude that the veteran's 
currently diagnosed diabetes mellitus is related to service.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

At his February 2004 and December 2006 hearings and in 
documents of record, the veteran contends that he was exposed 
to Agent Orange while serving on an island off the coast of 
Vietnam and when he emptied containers of Agent Orange in 
Okinawa, Japan.  Therefore, he claims that service connection 
is warranted for such disease.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  The Board notes that the veteran has a 
current diagnosis of diabetes mellitus, type II, which is a 
disease presumptive to veterans who were exposed to an 
herbicide agent during active service.  Specifically, January 
2003 and March 2003 statements from Dr. VonKaenel show that 
he is currently treating the veteran for such disease.  
However, for the following reasons, the Board finds the 
veteran did not have service in the Republic of Vietnam or 
any other designated area where the service department has 
determined that herbicides were present, to include Korea, 
and there is no evidence that the veteran was otherwise 
exposed to herbicides.  Therefore, exposure to herbicides, to 
include Agent Orange, is not demonstrated and may not be 
presumed. 

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Additionally, the Department of Defense 
has determined that Agent Orange was used in Korea along the 
DMZ from April 1968 to July 1969.
However, there is no evidence that the veteran served in 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include Korea.  Specifically, his service personnel records 
fail to reflect permanent or temporary assignment to Vietnam 
or Korea.  Rather, such records show that the veteran had 
foreign service in Okinawa, Japan, from October 1963 to 
November 1964 with the Headquarters and Headquarters 
Detachment (HHD), 173rd Support Battalion.  Also, it is noted 
that members of the veteran's Battalion participated in an 
"off island exercise" to Taiwan named Sky Soldier IV in 
October 1964 and November 1964.  

Moreover, there is no evidence that the veteran was otherwise 
exposed to herbicide agents, to include Agent Orange, during 
his military service.  Specifically, while he has contended 
that he dumped out containers of Agent Orange in Okinawa, 
such an allegation is not supported by the evidence of 
record.  The Board notes the buddy statements submitted by 
P.Y., C.Z., T.P., and D.M. reflect that they, as well as the 
veteran, were responsible for cleaning out Conex Containers 
(50 gallon drums).  The veteran and his fellow servicemembers 
state that Agent Orange was contained in such drums and that 
those who handled the containers suffered from physical 
problems.  However, there is no evidence that such drums 
contained an herbicide agent, to include Agent Orange.  There 
is a multitude of service records included in the claims file 
documenting the veteran's military service, but there is no 
mention of drums containing an herbicide agent, to include 
Agent Orange, located in Okinawa in such records.  Therefore, 
there is no evidence that the veteran was exposed to an 
herbicide agent, to include Agent Orange, during his military 
service.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, the evidence demonstrates that the veteran 
was first diagnosed with diabetes mellitus, type II, in 2003, 
approximately 40 years after his service discharge in 
November 1964.  As such, he is not entitled to presumptive 
service connection for such disease.

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for diabetes mellitus, type II, on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).   

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The Board's presumption that the veteran's complete service 
medical records are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).

As indicated previously, there is a current diagnosis of 
diabetes mellitus, type II, of record.  However, the 
veteran's incomplete service medical records fail to reflect 
complaints, treatment, or diagnoses pertinent to diabetes 
mellitus, type II.  Moreover, the evidence of a nexus or link 
between service and the veteran's diabetes mellitus, type II, 
is limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence 
relating the veteran's diabetes mellitus to his military 
service, he is not entitled to service connection on a direct 
basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for diabetes mellitus, type II.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.


ORDER

Service connection for diabetes mellitus, type II, claimed as 
a result of herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


